                                                              August 19, 2020
VIA ECF
Honorable A. Kathleen Tomlinson
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
P.O. Box 9014
Brooklyn, New York 11201

               Re:     John Purcell v. New York Institute of Technology-College of Osteopathic
                       Medicine
                       Case No. 2:16-cv-03555 (GRB)(AKT)

Dear Magistrate Tomlinson:

       This firm represents defendant New York Institute of Technology (“NYIT”) in the above-
referenced action.

        On June 16, 2020, this firm served written requests for the production of medical records,
as well as fully-executed authorizations for the release of health information pursuant to HIPAA
supplied by Plaintiff, to the three medical providers identified by Plaintiff. We requested that these
providers respond by delivering the requested records to our offices no later than Thursday, July 2.
As of this writing, more than 45 days have passed since July 2. The following two providers have
not supplied the requested records, despite repeated follow-up attempts:

              Dr. Eugene Khotimsky
               2951 Ocean Avenue
               Brooklyn, NY 11235

              Dr. Sergei Belkin
               15 Glen St, Ste 304
               Glen Cove, NY 11542

        Pursuant to Your Honor’s Order, entered June 15, 2020, we respectfully request an Order
to serve on these identified medical providers so that we can obtain the requested records as soon
as possible.
C L I F TO N B UDD & D E M AR IA , L LP


Hon. A. Kathleen Tomlinson, U.S.M.J.
August 19, 2020
Page 2



       Thank you for Your Honor’s consideration of NYIT’s request.

                                                     Respectfully Submitted,

                                                     CLIFTON BUDD & DEMARIA, LLP
                                                     Attorneys for Defendant


                                          By:        Douglas P. Catalano
                                                     Stefanie R. Toren
                                                     Stephen P. Pischl
cc:    VIA ECF
       The Law Offices of Stewart Lee Karlin, P.C.
       Attorneys for Plaintiff




                                            -2-
